In an action to recover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Kings County (Ramirez, J.), entered December 6, 1989, which, upon a jury verdict, is in favor of the plaintiff Kenneth Davis, an infant by his mother and natural guardian Jacqueline Davis, and against them in the principal sum of $405,000.
Ordered that the judgment is affirmed, with costs.
In order for a court to conclude, as a matter of law, that a jury verdict is not supported by sufficient evidence, "[i]t is necessary to first conclude that there is simply no valid line of reasoning and permissible inferences which could possibly lead rational [persons] to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499). On the basis of the evidence presented at trial, it cannot be said that the verdict was irrational.
Nor was the verdict against the weight of the evidence, inasmuch as it was based on a fair interpretation of that evidence (see, Frank v Fisher, 142 AD2d 665, 666; Nicastro v Park, 113 AD2d 129).
In addition, in reviewing the jury’s award of damages, we find that it does not deviate materially from what would be considered reasonable compensation and, thus, is not excessive (see, CPLR 5501 [c]).
We have considered the appellants’ remaining contentions *540and find them to be without merit. Thompson, J. P., Kunzeman, Eiber and Miller, JJ., concur.